TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00329-CV


Clinton Finney, Appellant

v.

Vanderbilt Mortgage and Finance, Inc., Appellee




FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
NO. 26,212, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Clinton Finney appeals a summary judgment that was signed on March 9, 2007. 
Appellee Vanderbilt Mortgage and Finance filed an amended motion to dismiss for want of
jurisdiction because the notice of appeal was not timely filed.  Notice of appeal was due 30 days
from the date of the decree.  Tex. R. App. P. 26.1.  Notice of appeal in this case was not filed in the
trial court until May 21, 2007.  On March 21, 2007, Finney filed a request for findings of fact and
conclusions of law.  Filing a request for findings of fact and conclusions of law extends the time for
filing a notice of appeal to 90 days from the date of the decree, but only "if findings and conclusions
either are required by the Rules of Civil Procedure or, if not required, could properly be considered
by the appellate court."  Tex. R. App. P. 26.1(a)(4).  Findings of fact and conclusions of law
following summary judgment are not required by the rules or properly considered by the appellate
court, and therefore "a request for findings in a case concluded by summary judgment does not
extend appellate deadlines."  IKB Indus. (Nigeria) Ltd. v. Pro-Line Corp., 938 S.W.2d 440, 441
(Tex. 1997); see also Linwood v. NCNB Texas, 885 S.W.2d 102, 103 (Tex. 1994).  Because this case
was resolved by summary judgment, Finney's request for findings of fact and conclusions of law
failed to extend appellate deadlines, making his notice of appeal due 30 days from the date of the
decree.  Because the notice of appeal was not timely filed, this appeal is dismissed for want of
jurisdiction.

 						Diane Henson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   January 30, 2008